internal_revenue_service number release date index number ------------------------------ ---------------------------- ------------------------------------- -------------------------------- - department of the treasury washington dc third party communication none date of communication not applicable_person to contact ----------------- id no ------------- telephone number --------------------- refer reply to cc corp b02 plr-119105-06 date date ----------------------- ----------------------- ty year ending -------------- ty year ending -------------- ------------------------------------------------------------ legend taxpayer ------------------------------ ------------------------------------------------------------------ ----------------------------------------------------------- date date company official dear -------------- taxpayer requesting an extension of time under sec_301_9100-3 of the procedure and administration regulations to file an election taxpayer is requesting an extension to file an election under sec_1_1502-21t of the income_tax regulations to relinquish the entire carryback period for the consolidated_net_operating_loss cnol of the consolidated_group of which taxpayer was the common parent for the tax_year ending date the material information is summarized below cnol in the tax_year ending date no portion of the cnol for the year ending date was carried back to offset taxable_income recognized in any_tax year of any consolidated_group ending prior to date no corporation which was a member of the taxpayer’s consolidated_group at any time during the tax_year ending date had a separate_return_year within the meaning of sec_1_1502-1 at any time during the carryback period taxpayer was the common parent of a consolidated_group which sustained a this letter responds to a letter dated date submitted on behalf of subsequent to date the date that the return was filed it was discovered that a plr-119105-06 taxpayer intended to relinquish the entire carryback period for the cnol on its tax_return for the tax_year ending date the return was timely filed consistent with a valid election having been made however for various reasons a valid election was not filed valid election had not been filed subsequently this request was submitted under sec_301_9100-3 for an extension of time to file a valid election the period on limitations on assessment under sec_6501 has not expired for the taxable_year for which the election should have been made or for any subsequent year relinquish the carryback period with respect to a cnol for any consolidated_return_year the election is made in a separate statement entitled this is an election under sec_1_1502-21 to waive the entire carryback period pursuant to sec_172 for the insert consolidated_return_year cnols of the consolidated_group of which insert name and employer_identification_number of common parent is the common parent sec_1_1502-21t provides that the statement must be filed with the group’s income_tax return for the consolidated_return_year in which the cnol arises sec_1_1502-21t provides that a consolidated_group may elect to under ' c the commissioner has discretion to grant a reasonable extension of time to make a regulatory election or a statutory election but no more than six months except in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except subtitles e g h and i sec_301_9100-1 through provide the standards the commissioner will use to determine whether to grant an extension of time to make a regulatory election sec_301_9100-1 sec_301_9100-1 defines a regulatory election as an election whose due_date is prescribed by a regulation published in the federal_register or a revenue_ruling revenue_procedure notice or announcement published in the internal_revenue_bulletin sec_301_9100-2 provides automatic extensions of time for making certain elections sec_301_9100-3 provides extensions of time for making regulatory elections that do not meet the requirements of sec_301_9100-2 requests for relief under ' will be granted when the taxpayer provides evidence to establish that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government sec_301 a in this case the time for filing the election is fixed by the regulations ie sec_1_1502-21t therefore the commissioner has discretionary authority under ' to grant an extension of time for taxpayer to file the election provided taxpayer shows it acted reasonably and in good_faith the requirements of plr-119105-06 and are satisfied and granting relief will not prejudice the interests of the government information affidavits and representations submitted by taxpayer and company official explain the circumstances that resulted in the failure to timely file a valid election the information establishes that taxpayer reasonably relied on a qualified_tax professional who failed to make or advise taxpayer to make the election and that the interests of the government will not be prejudiced if relief is granted see ' b v based on the facts and information submitted including the representations made we conclude that taxpayer has shown it acted reasonably and in good_faith the requirements of and are satisfied and granting relief will not prejudice the interests of the government accordingly an extension of time is granted under ' until days from the date on this letter for taxpayer to file the election with respect to the relinquishment of the entire carryback period for the cnol for the tax_year ending date as described above the above extension of time is conditioned on the taxpayer group’s tax_liability if any being not lower in the aggregate for all years to which the election applies than it would have been if the election had been timely made taking into account the time_value_of_money no opinion is expressed as to the amount of any_tax liability a determination thereof will be made upon audit of the federal_income_tax returns involved further no opinion is expressed as to the federal_income_tax effect if any if it is determined that the taxpayers tax_liability is lower sec_301_9100-3 taxpayer should file the election in accordance with sec_1_1502-21t taxpayer’s return must be amended to attach the election required by sec_1 21t b i a copy of this letter must be attached to such return alternatively if the amended_return is filed electronically this requirement may be satisfied by attaching to that return a statement that provides the date and control number of the letter_ruling we express no opinion as to the tax consequences of filing the election late under the provisions of any other section of the code and regulations or as to the tax treatment of any conditions existing at the time of or resulting from filing the election late that are not specifically set forth in this ruling for purposes of granting relief under ' we relied on certain statements and representations made by the taxpayers however all essential facts should be verified in addition notwithstanding that an extension is granted under ' to file the election penalties and interest that would otherwise be applicable if any continue to apply this letter is directed only to the taxpayer s who requested it sec_6110 provides that it may not be used or cited as precedent plr-119105-06 pursuant to the power_of_attorney on file in this office a copy of this letter is being sent to your authorized representatives sincerely _____________________________________ ken cohen senior technician reviewer branch office of associate chief_counsel corporate cc
